Title: [Diary entry: 25 January 1760]
From: Washington, George
To: 

Friday Jany. 25th. Fine warm morning with the wind at So. till abt. 10 Oclock when it came westerly and then No. Wt. blewing exceeding hard till 3 in the afternoon. Went to Alexandria and saw my Tobo. wch. came from the Mountns. lying in an open shed with the ends of the Hhds out and in very bad order. Engagd the Inspection of it on Monday.  Wrote to Doctr. Ross to purchase me a Joiner, Bricklayer, and Gardner if any Ship of Servants was in. Also wrote to my old Servt. Bishop to return to me again if he was not otherwise engagd. Directed for him at Phila. but no certainty of his being there.